t c memo united_states tax_court brazoria county stewart food markets inc petitioner v commissioner of internal revenue respondent docket no filed date george w connelly jr and william o grimsinger for petitioner richard t cummings for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioner’s federal_income_tax for its fiscal tax years ended date and of dollar_figure dollar_figure and dollar_figure respectively the sole issue for our consideration is whether bad-debt deductions taken in are allowable under - - sec_166 the remainder of respondent’s deficiency determinations resulted purely from computational adjustments caused by the disallowance of petitioner’s ordinary_loss deduction petitioner contends that in form and substance the advances were loans that became worthless and deductible respondent’s disallowance of the claimed bad-debt loss was grounded on the same position that respondent maintains in this litigation i1 e petitioner’s advances to a related corporation used power equipment inc upe were equity investments in upe and there was no intention for upe to repay the advances in support of his position respondent guestions the validity credibility and enforceability of petitioner’s promissory notes and contends upe was insolvent at the time the advances were made respondent ultimately contends that the advances were contributions to capital made to further petitioner’s sole shareholder’s control of and investment in upe the loss of which is a capital_loss deductible only to the extent of capital_gains under sec_1211 unless otherwise stated all section references are to the internal_revenue_code in effect for the taxable_year remaining in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner brazoria county stewart food markets inc was incorporated in texas on date petitioner’s place of business at the time the petition was filed was brazoria texas petitioner a subchapter_c_corporation operates grocery stores vernon stewart stewart is petitioner’s chief_executive_officer and sole shareholder stewart founded petitioner as a sole_proprietorship in after his purchase of a small grocery store the first grocery store was successful and within a year two additional small grocery stores were acquired after a loss of business due to competition the first store was closed petitioner operated as many as five small grocery stores at one time ultimately only the two most profitable stores were expanded into supermarkets and survived grocers supply co grocers a large wholesale_distributor of grocery products to independent grocery stores in and around houston texas was petitioner’s primary supplier of grocery products in addition to its business as a distributor of grocery products grocers frequently made loans to its customers for working_capital store renovation expansion and other purposes grocers’ loans were made at competitive rates and were normally secured_by the borrower’s inventory furniture the parties’ stipulation of facts and exhibits is incorporated herein by this reference q4e- fixtures receivables and other assets grocers was owned by max and milton levit and its chief financial officer was james nelson nelson petitioner’s and upe’s loan requests of grocers and loan renegotiations were subject_to the approval of milton levit when a loan request was approved nelson became responsible for its management and collection it was grocers’ policy not to become involved in the operation of retail stores or to become an equity investor or stockholder if a borrower defaulted without satisfactory means of repayment grocers enforced its security_interest by taking possession of the secured assets and liquidating them some of petitioner’s early stores were purchased from and or with financial assistance from grocers petitioner acquired small stores from grocers and or its debtors after the debtors’ default on their obligations to grocers once petitioner was firmly established in the supermarket business stewart used petitioner’s capital to diversify into the purchase and sale of used industrial equipment stewart incorporated upe in texas during to sell salvaged equipment that had been removed from industrial plants most of upe’s salvaged materials consisted of powerhouse and ethylene plant equipment a substantial portion of upe’ss operating_expenses was due to the cost of labor cleanup and storage for equipment - - initially upe had three stockholders stewart kelso vernor vernor and joseph busch busch their collective initial capital_contribution to upe was dollar_figure with each of the three shareholders receiving one-third of the common_stock mickey goolsby goolsby was hired as upe’s president to run the day-to- day operations vernor was a demolition expert and before upe’s incorporation he had been awarded a salvage contract by dow chemical co dow vernor contributed the dow contract to upe under the contract dow agreed to exchange equipment and its accompanying paperwork and support parts for upe’s removal of the equipment from dow’s premises the dow contract provided upe with an inventory of used equipment busch who was familiar with the salvaged equipment was responsible for cataloging the parts and machinery in addition busch had a working knowledge of the international markets for used equipment and he was to seek the highest price for upe’s salvaged equipment stewart was responsible for securing capital for upe as petitioner’s sole shareholder stewart directed petitioner to make a number of advances of working_capital to upe some of the advances came from petitioner’s operating capital but most advances were from the proceeds of petitioner’s loans from grocers stewart personally guaranteed the only loan that upe had made directly with grocers -- - on date petitioner made two advances for operating capital to upe in the amounts of dollar_figure and dollar_figure respectively the advances from petitioner to upe were not contemporaneously memorialized in promissory notes during and upe obtained several salvage jobs sold some of its inventory and brokered a deal that netted dollar_figure in commission fees however upe reported losses for those tax years stewart however desired to expand upe’s operation beyond salvage and used equipment sales and in upe entered into a short-term industrial construction venture with formosa plastics corp u s a formosa after a feasibility study it was determined that the formosa venture could be profitable because upe’s labor force already had the necessary skills for performance upe bid on and was awarded six contracts the formosa contracts valued at dollar_figure upe did not seek legal counsel at the time the contracts were executed and the terms of the contracts were unfavorable to upe and favorable to formosa upe expected a profit of at least percent from the formosa contracts under the formosa contracts upe was required to supply the labor tools and equipment necessary for the installation of piping and turbines formosa was to supply the pipe and the turbines and make progress payments at various stages of completion upe planned to use the progress payments to pay for - the costs of completion but upe did not have sufficient capital to finance the initial costs of labor and equipment under stewart’s direction petitioner requested and received three separate loans from grocers and in turn petitioner advanced the proceeds to upe grocers made each of its loans to petitioner with the knowledge that upe would receive the proceeds the loans were structured this way because of grocers’ concerns about collateral and upe’s ongoing ability to service the indebtedness petitioner did not attempt to obtain any of its loans from a source other than grocers in addition to the advances from petitioner upe obtained itss own separate loan from grocers upe did not attempt to obtain its loan from any source other than grocers on date the first loan in the amount of dollar_figure was extended from grocers to petitioner and was secured_by petitioner’s inventory cash checks and receivables the loan was designated for upe’s use as working_capital the proceeds in turn were advanced to upe without promissory notes from upe to petitioner on date upe paid off the balance of the dollar_figure loan from grocers stewart was optimistic about upe’s future and he believed that the formosa job would be a quick fix to upe’s cashflow problems upe’s recurring losses and related problems caused vernor and busch to disagree with stewart and they were not --- - prepared to go along with upe’s new venture on date stewart arranged for a second loan from grocers to petitioner in the amount of dollar_figure the loan proceeds were in turn advanced to upe and or used in connection with upe as follows dollar_figure for upe’s working_capital dollar_figure for the purchase of upe’s equipment and dollar_figure to buy out vernor’s and busch’s interests and shares in upe petitioner’s loan from grocers was secured_by petitioner’s inventory cash checks and receivables the proceeds were advanced to upe without a note in may of vernor’s and busch’s upe shares were redeemed with dollar_figure from petitioner’s dollar_figure loan from grocers after the other two shareholders were bought out stewart named himself president and demoted goolsby from president to vice president after stewart gained control of upe he negotiated a loan from grocers although it was not grocers’ normal business practice to lend money to entities outside of the grocery industry upe requested and received a loan in the amount of dollar_figure on date that loan was designated for the purchase of construction equipment and grocers received a security_interest in upe’s equipment a dollar_figure balance remaining on upe’s loan from grocers was eventually satisfied by petitioner when upe and stewart could no longer afford to repay the debt --- - as the formosa construction progressed it became clear that upe’s expenses were higher than stewart had anticipated and upe’s performance under the contracts required an additional infusion of capital on date stewart negotiated a third loan from grocers to petitioner in the amount of dollar_figure that loan which was in turn advanced to upe was designated for use as upe’ss working_capital but secured_by petitioner’s fixtures equipment machinery furniture inventory cash and receivables the three loans from grocers to petitioner and the loan from grocers to upe were personally guaranteed by stewart and bore interest pincite percent petitioner’s certified public accountants everett enoch kennemer iii kennemer and marylin c anderson of the accounting firm kennemer masters koester wallace l l c advised petitioner in its tax matters and also prepared financial compilations weekly and sometimes quarterly kennemer was intimately familiar with petitioner’s business in addition to advising petitioner kennemer’s firm also provided accounting services for upe petitioner did not notify its accountant about the advances and although petitioner is an accrual_method taxpayer there was no interest increase on petitioner’s books allocable to the upe advances no interest_income from the advances was reflected on -- - petitioner’s federal_income_tax returns for the years in issue no interest_expenses from the advances were reflected on upe’s federal_income_tax returns although upe received progress payments from formosa totaling dollar_figure it could not complete any of the construction projects rain delays equipment supply problems and change orders slowed upe’s progress in date formosa gave upe written notice of intent to terminate the contracts upe ceased operations and on date upe brought suit against formosa in the u s district_court for the southern district of texas victoria division civil_action no v-92-16 in its lawsuit against formosa upe claimed dollar_figure in damages alleging that formosa failed to pay amounts due on contracts and that upe had suffered damages from formosa’s delays and hindrance in settlement upe and formosa entered into a formal agreement under which formosa agreed to pay upe dollar_figure in full satisfaction of all claims in upe received a net recovery_of dollar_figure after the settlement upe ceased operations and sold its inventory of used equipment for scrap metal on its form_1120 u s_corporation income_tax return petitioner claimed the outstanding advances to upe as a bad-debt deduction attached to petitioner’s tax_return was a form_8275 disclosure statement on which petitioner claimed that dollar_figure of unrecoverable debt was attributable to its advances to upe included within petitioner’s claimed deduction was the amount of dollar_figure which represented the balance on upe’s loan from grocers that petitioner had paid off the deduction was the basis for a claimed net_operating_loss that was carried back to petitioner’s and tax years opinion the sole issue we consider is whether petitioner is entitled to a business_bad_debt deduction for its tax_year bad_debts that become worthless within the taxable_year are deductible by a corporate taxpayer as ordinary losses under sec_166 the right to a deduction is limited to genuine debt and specifically contributions to capital are not considered debt for the purposes of sec_166 see 511_f2d_185 6th cir sec_1_166-1 income_tax regs before a bad_debt deduction may be taken under sec_166 a taxpayer must establish the at trial near the conclusion of petitioner's case-in- chief petitioner’s counsel stated that petitioner would not be relying on the alternative theory that petitioner was entitled to interest_expense deductions under sec_163 as a result respondent limited his cross-examination of at least one of petitioner's witnesses and rested without offering any witnesses of his own thereafter petitioner resurrected and argued the sec_163 issue on brief in spite of its concession at trial such behavior is impermissible and prejudicial to respondent accordingly petitioner is precluded from urging its alternative theory under sec_163 see 84_tc_191 validity of the debt and show that the advances were loans rather than capital contributions see rule a 290_us_111 we consider here whether petitioner’s advances to upe created bona_fide indebtedness or whether petitioner’s advances were contributions to capital representative of an equity stake in upe the determination of whether advances to a corporation have created bona_fide indebtedness depends on whether there is an intention to create an unconditional obligation to repay the advances see raymond v united_states supra pincite because bad_debt deductions affect ordinary_income and equity losses affect capital_gain income there appears to be a preference for bad_debt deductions there has been much litigation on this subject and the courts consider various factors when deciding whether advances are debt or equity the court_of_appeals for the fifth circuit to which this case is appealable considers at least nonexclusive factors principally relevant in determining whether advances to a corporation have created debt or equity see 464_f2d_394 5th cir the estate of mixon factors include the names given to the certificates evidencing the indebtedness whether there is a fixed maturity_date the source of the payments whether repayment is legally enforceable whether the creditor may participate in the debtor’s management whether the obligation is subordinate to other debts the intent of continued while estate of mixon provides a framework for analysis great flexibility in its application is permitted the factors are not of equal importance and no single factor is controlling see 433_f2d_1097 5th cir the object of the inquiry is not to count factors but to evaluate them 414_f2d_844 5th cir the facts and circumstances of each case must be considered and no single factor is considered determinative see 326_us_521 89_tc_816 the various factors are only aids in answering the ultimate question whether the investment analyzed in terms of its economic reality constitutes risk capital entirely subject_to the fortunes of the corporate venture or represents a strict debtor- creditor relationship 398_f2d_694 3d cir continued the parties the debtor’s capitalization and use of the funds the identity of interest between creditor and stockholder whether interest was paid the ability of the corporation to obtain loans from outside lending institutions the extent to which the advance was used to acquire capital assets and the failure of the debtor to repay on the due_date or to seek a postponement see 464_f2d_394 5th cir in this case we have considered all of the factors set forth in estate of mixon only certain of the factors however are germane to the factual scenario presented in the record we accordingly analyze those factors that are significant to the evaluation of whether petitioner’s advances were debt or equity ultimately the issue for our consideration is whether petitioner and upe intended to create indebtedness with a reasonable expectation of repayment and whether those aspects comported with economic reality see estate of mixon v united_states supra pincite generally shareholders place their money at the risk of the business while lenders seek a more reliable return see 481_f2d_730 sth cir in the setting of this case it appears that petitioner either advanced capital to upe at stewart’s direction and or that petitioner was a conduit for upe’s loans from grocers upe did not have sufficient capital assets to satisfy the security requirements of grocers in that regard grocers was a true lender and it sought to profit from interest_income and required security to protect its loan principal petitioner’s actions here do not reflect an intent to lend for profit petitioner’s advances to upe exposed it to the risks of upe’s business in essence petitioner was stewart’s instrumentality for equity_investment in upe petitioner contends that its advances to upe were commercially reasonable arm’s-length transactions however petitioner has failed to support this contention in an arm’s-- length debtor-creditor relationship a creditor expects to be repaid whether the debtor does well or poorly at his business if the debtor does poorly the creditor expects to be repaid from -- - capital where there is no capital the creditor is exposed to the risks of a shareholder not a lender 95_tc_257 grocers’ loans to petitioner were secured_by petitioner’s assets whereas petitioner’s advances were exposed to the risks of upe’s business we find it significant that petitioner’s and upe’s financial records did not show the advances as loans or debt in that regard petitioner is an accrual_method taxpayer but no interest was reflected on petitioner’s books or federal_income_tax returns with respect to the advances to upe petitioner’s accountants return preparers testified that it would have been appropriate to report interest_income the accountants however were unaware of petitioner’s advances to upe similarly no interest_expenses from the advances were reflected on upe’s federal_income_tax returns when a corporate contributor does not seek or pursue interest on its contribution its gain if any would more likely be from a share of profits and or increase in the value of its shareholdings see estate of mixon v united_states supra pincite in the same manner as petitioner’s and upe’s failure to book the advances the habitual postponement of upe’s obligation to repay is telling that is especially so here where upe had ample opportunity to repay petitioner from progress payments received from formosa we note that approximately percent of -- - the total amount expected was received from formosa whereas the repayments of many of petitioner’s advances were postponed for or more years and some were never repaid postponement of this magnitude overtly suggests that petitioner’s advances were purposefully and systematically subordinated in favor of those of other creditors including grocers in an effort to keep petitioner’s and stewart’s investment in upe viable here petitioner was wholly owned by stewart who eventually used petitioner’s resources to acquire percent of upe a portion of the advances upe received from petitioner was used to buy out the other owners of upe common_stock making stewart the sole shareholder of both petitioner and upe upon gaining control of upe stewart made himself president and demoted goolsby to vice president another factor weighing heavily against petitioner is the fact that upe was thinly capitalized dollar_figure and reported losses at the time of all advances to counter this factor petitioner argues that upe’s inventory was worth more than dollar_figure million at the time of the advances both stewart and goolsby testified that upe’s inventory was probably worth millions of dollars but that value depended upon the ability to tap the international market they also pointed out that upe did not reflect the egquipment’s fair_market_value on its books because of a lack of basis in light of the record we find their testimony to be self-serving and unconvincing there was no appraisal of upe’s inventory the witnesses estimated the value on the basis in great part of a one-time brokered sale of two turbines for dollar_figure in which upe received a dollar_figure fee petitioner has not shown that its inventory was similar to the example used by the witnesses there is little in the record to show exactly the type of equipment in upe’s inventory and or that the equipment was in good working order significantly upe’s inventory was sold locally only a few years later for scrap grocers made one loan directly to upe with its equipment as security all other loans from grocers went through petitioner it is likely that grocers would not lend more directly to upe because of upe’s lack of capital for security the value of upe’s inventory was therefore insufficient to provide security for a loan or improve upe’s financial picture at the time of the advances accordingly even if the inventory had been pledged by upe as security for petitioner’s advances it would have been insufficient to provide the security that a creditor would require without petitioner’s advances upe would have been unable to continue the salvage operations purchase equipment or perform under the formosa contracts upe reported a loss during every year of its existence even after it began receiving progress payments from formosa upe needed large infusions of capital -- - simply to maintain its construction operations petitioner contends that the advances were not used to acquire capital assets however before its venture into the construction business upe did not possess the equipment that it needed to perform its construction obligations under the formosa contracts upe at its inception used some of petitioner’s advances to acquire capital assets at the startup of upe see 462_f2d_712 5th cir affg tcmemo_1970_182 providing the bulk of the necessary first assets without which a corporation could not begin functioning is as traditional a usage of capital contributions as is purchasing ‘capital assets’ 561_f2d_572 5th cir in an attempt to show that the advances were bona_fide indebtedness petitioner at trial offered separate promissory notes reflecting interest and maturity dates the promissory notes petitioner relied on were prepared for purposes of trial in an attempt to show the type of notes that were allegedly executed at the time of the advances stewart testified that original notes were prepared at the time of the advances but that alternatively they were lost or could not be located or may have been destroyed in a upe office fire although he signed all of the reconstructed notes offered at trial stewart could not remember the circumstances under which the alleged original notes were created or identify the person who created them stewart also testified that at least two of the original notes had a 12-percent rate of interest in that regard the reconstructed notes reflected percent interest on this record it would be difficult to find that notes were executed at the time that petitioner advanced funds to upe considering the failure to advise the accountants of the advances failure to book interest_income and failure to book the advances as loans it is unlikely that petitioner went through the formality of notes at the time the funds were advanced to upe even if we were able to find that such notes contemporaneously existed the substance of the financial transactions on this record reflects that the advances were eguity and not loans another important fact is that the alleged promissory notes from upe to petitioner were not secured_by its tangible assets or guaranteed by its shareholders petitioner contends that the alleged notes were secured_by upe’s rights to payment under the formosa contracts accordingly the possibility of repayment would have depended solely upon upe’s receipts from the formosa contracts and then only to the extent that creditors were paid off and or upe had profits from which to repay petitioner at the time of the advances the work on the formosa contracts had not yet been performed and formosa’s payments to upe were - - contingent on upe’s progress regarding the actual contracts upe’s attorney wrote the following ina letter to petitioner’s accountant at the time the formosa contracts were entered upe did not seek legal counsel and the contracts were very onerous to upe and favorable to formosa when testifying about which of the formosa contracts secured the alleged promissory notes stewart could not identify any of them as shown by their actions the parties intended the funds advanced to be an investment in upe for these reasons we find that petitioner made an equity_investment in upe and therefore when upe failed to repay petitioner suffered a capital_loss see 91_tc_575 we have considered all other arguments advanced by the parties and to the extent that we have not addressed these arguments we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
